FILED
                                                  United States Court of Appeals
                       UNITED STATES COURT OF APPEALS     Tenth Circuit

                             FOR THE TENTH CIRCUIT                      November 3, 2020
                           _______________________________________
                                                                       Christopher M. Wolpert
                                                                           Clerk of Court
    UNITED STATES OF AMERICA,

              Plaintiff - Appellee,
                                                             No. 20-6020
    v.                                              (D.C. No. 5:94-CR-00064-C-1)
                                                            (W.D. Okla.)
    TIMOTHY SHAUN JOHNSON,

              Defendant - Appellant.
                         _________________________________________

                               ORDER AND JUDGMENT *
                          __________________________________________

Before HOLMES, BACHARACH, and MORITZ, Circuit Judges.
               ___________________________________________

         This appeal stems from Mr. Timothy Shaun Johnson’s motion for a

sentence reduction. Two provisions for a sentence reduction are relevant:

         1.       18 U.S.C. § 3582(c)(1)(B) and

         2.       18 U.S.C. § 3582(c)(2).




*
     We conclude that oral argument would not materially help us to
decide the appeal. See Fed. R. App. P. 34(a)(2)(C); 10th Cir. R. 34.1(G).
So we have decided the appeal based on the record and the parties’ briefs.

      Our order and judgment does not constitute binding precedent except
under the doctrines of law of the case, res judicata, and collateral estoppel.
But the order and judgment may be cited for its persuasive value if
otherwise appropriate under Fed. R. App. P. 32.1(a) and 10th Cir. R.
32.1(A).
In his motion, Mr. Johnson invoked § 3582(c)(2). But this section applies

only if the defendant’s guideline range had changed, and Mr. Johnson’s

hadn’t. So the district court denied relief.

      Mr. Johnson says that he should have invoked § 3582(c)(1)(B). Given

this mistake, he asks us to vacate the district court’s ruling and remand

with instructions to dismiss his motion for lack of jurisdiction. The

government agrees with this requested disposition; we agree, too.

      A remand and dismissal are appropriate because the district court

lacked jurisdiction under § 3582(c)(2). That section would permit

jurisdiction only if Mr. Johnson could show that his guideline range had

been lowered by the United States Sentencing Commission. E.g., United

States v. White, 765 F.3d 1240, 1246, 1250 (10th Cir. 2014). Because Mr.

Johnson’s guideline range hadn’t been lowered, the district court lacked

jurisdiction, which warranted dismissal. United States v. Graham, 704 F.3d

1275, 1279 (10th Cir. 2013), abrogated on other grounds by Hughes v.

United States, 138 S. Ct. 1765 (2018). So the appropriate remedy would

ordinarily be a remand with instructions to dismiss without prejudice. E.g.,

United States v. Jenkins, 733 F. App’x 445, 448 (10th Cir. 2018)

(unpublished).

      Mr. Johnson waited until his reply brief to request a remand for

dismissal without prejudice, and we don’t ordinarily entertain requests

initiated in a reply brief. United States v. Leffler, 942 F.3d 1192, 1197
(10th Cir. 2019). But we do so here because the government agrees that

this is the appropriate remedy, we must always ensure the district court’s

jurisdiction, Dutcher v. Matheson, 840 F.3d 1183, 1189 (10th Cir. 2016),

and Mr. Johnson altered his request for relief in response to the

government’s appellate argument. So we vacate the district court’s ruling

and remand with instructions to dismiss the motion for lack of

jurisdiction. 1

                                   Entered for the Court



                                   Robert E. Bacharach
                                   Circuit Judge




1
      The Court appreciates the professionalism and candor of counsel for
both parties.